department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date uils 280f 280f the honorable u s senate washington d c attention dear this letter is in response to your inquiry copy enclosed dated date to mr floyd williams national director for legislative affairs irs in which you requested reimbursing information on the federal tax issue relating to operational expenses to employee school_bus drivers your letter to the irs was in response to concerns raised by your constituent stated in a letter to your office that have treated expense reimbursements to school_bus drivers as wages since as wages these amounts are subject_to federal employment_taxes opined that school districts began treating expense reimbursements as wages based on an irs determination that the reimbursement plans were nonaccountable plans school_bus drivers have successfully challenged the treatment of these amounts as wages in u s tax_court and another driver obtained a refund from an irs appeals detailed the office based on the reasoning of the three tax_court opinions impact on the school districts and drivers resulting from the treatment of these amounts as wages and raised some concerns also stated that three the issue of whether the expense reimbursements constitute wages to school_bus drivers in the cases is generally controlled by whether the expense reimbursements are received under an accountable_plan payments received under an accountable_plan are excluded from an employee’s wages and gross_income are not required to be reported on the employee’s form_w-2 wage and tax statement and are not subject_to employment_taxes however payments received under a nonaccountable_plan are included in the employee’s wages and gross_income are required to be reported on the employee’s form_w-2 and are subject_to applicable employment_taxes the cases being contested by the irs involve issues relating to the proper treatment and reporting of the expense reimbursement payments for employment_tax purposes to assist your office in understanding how this federal tax issue affects school_bus drivers requires that i provide your office with a general discussion of the accountable_plan rules and briefly discuss the three tax_court summary opinions referenced by accountable plans a reimbursement or other expense allowance arrangement will qualify as an accountable_plan if it meets the requirements of business connection substantiation and returning amounts in excess of expenses sec_62 of the internal_revenue_code code and regulations thereunder business connection requirement an arrangement meets the business connection requirement if it provides advances allowances or reimbursements for certain deductible business_expenses that are paid_or_incurred by the employee in connection with the performance of his services as an employee the arrangement will not meet this requirement if the payor arranges to pay an amount regardless of whether the employee incurs or is reasonably expected to incur deductible business_expenses substantiation requirement in order to meet the substantiation requirement the payor must require the employee to substantiate his or her expenses within a reasonable period of time to the extent the expenses are covered by sec_274 of code the employee must meet the substantiation requirements of that section for example because travel_expenses are governed by sec_274 an employee must generally substantiate the amount time place and business_purpose of the expense for the convenience of employees and employers the irs has provided optional simplified methods known as deemed substantiation methods to substantiate the amount of an expense governed by sec_274 revproc_2000_48 1the term employment_taxes_generally refers to income_tax_withholding under sections of the code the taxes imposed by the federal_insurance_contributions_act fica under sections of the code and the tax imposed by the federal_unemployment_tax_act futa under sections of the code however for purposes of the futa_tax sec_3306 excludes from the definition of employment the services performed in the employ of a state political_subdivision school_bus or wholly-owned instrumentality therefore to the extent that a driver is an employee of the state political_subdivision or wholly-owned instrumentality the relevant employment_taxes would include only those imposed under fica and income_tax_withholding explains these deemed substantiation methods the procedures in revproc_2000_48 are optional a taxpayer can use actual allowable expenses if he or she maintains adequate_records however deemed substantiation methods do not apply to school buses because the deemed substantiation methods do not apply to school buses an employer must require substantiation of actual expenses specifically the employee must provide information sufficient to enable the payor to identify the specific nature of each expense and to conclude that the expense is attributable to the payor’s business activities each element of an expenditure must be substantiated to the payor it is not sufficient if the employee merely aggregates expenses into broad categories or reports individual expenses using vague nondescriptive terms such as miscellaneous business_expenses return of excess requirement the requirement that amounts in excess of expenses be returned to the payor is met if the arrangement requires the employee to return to the payor within a reasonable period of time amounts in excess of substantiated expenses in the cases being contested by the irs an issue as to whether the expense reimbursements have been made under an accountable_plan usually exists and therefore whether they are included in a driver’s wages the generally pay a specific amount per mile to the school_bus drivers regardless of the actual expenses_incurred by the employees further the employing generally do not require the employees to actually substantiate expenses rather an amount is generally paid based on assigned routes regardless of actual miles driven or expenses_incurred indeed sec_274 does not apply to any qualified_nonpersonal_use_vehicle as defined in sec_274 sec_274 defines a qualified_nonpersonal_use_vehicle as a vehicle that by reason of its nature is not likely to be used for personal_use more than a de_minimis amount sec_1_274-5t of the income_tax regulations specifically includes school buses as defined by sec_4221 in the definition of qualified_nonpersonal_use_vehicle sec_4221 defines school buses as any automobile bus substantially_all the use of which is in transporting students and employees of schools thus sec_274 does not apply to school buses further section dollar_figure of revproc_2000_48 explains that listed_property one of the areas the deemed substantiation provisions apply to is defined by sec_280f which includes passenger automobiles and other means of transportation sec_1_280f-6t b of the temporary income_tax regulations excepts from the definition of listed_property any qualified_nonpersonal_use_vehicle as defined in sec_274 of the code or sec_1_274-5t of the temporary income_tax regulations substantiated expenses in the cases the irs is pursuing may not require employees to return amounts in excess of additionally the employers must establish accountable plans it is in the sole discretion of an employer whether to establish an accountable_plan an employer is not required to establish an accountable_plan to reimburse employee business_expenses additionally an employer is also free to choose which expenses it reimburses through its accountable_plan for example an employer may choose to use its funds to reimburse travel_expenses but not subscriptions to professional journals because those expenses have a significant personal benefit to the employee employers may elect to establish an accountable_plan for the obvious tax advantages-amounts paid under accountable plans are exempt from the withholding and payment of federal employment_taxes are excluded from the employee’s gross_income and are not reported as wages or other compensation on a form_w-2 however an employee cannot unilaterally create an accountable_plan indeed sec_1_62-2 of the income_tax regulations provide that i f a payor provides a nonaccountable_plan an employee who receives payments under the plan cannot compel the payor to treat the payments as paid under an accountable_plan by voluntarily substantiating the expenses or returning the excess to the payor legislative background of accountable plans the congress introduced sec_67 of the code as part of the tax_reform_act_of_1986 in order to limit miscellaneous itemized_deduction to amounts exceeding percent of adjusted_gross_income this sharpened the distinction between the tax treatment of unreimbursed and reimbursed employee business_expenses unreimbursed employee business_expenses plus other miscellaneous_itemized_deductions generally were made subject_to a two-percent floor while the congress decided to retain the above- the-line deduction treatment for reimbursements received by an employee under a reimbursement arrangement two years later as part of the family support act of the congress added sec_62 to the code to prevent an employee from avoiding the percent limit on miscellaneous_itemized_deductions by the mere fact that the employee’s employer maintained a nonaccountable expense reimbursement arrangement after sec_62 was enacted employees receiving reimbursement of expenses under a nonaccountable_plan are subject_to the percent limit on miscellaneous_itemized_deductions as are employees that paid their own expenses and did not receive any reimbursement from their employer recently u s representative david vitter of louisiana introduced h_r which would amend sec_62 by allowing school_bus owner-operators to deduct as above-the-line business_expenses costs related to driving a school_bus as an employee small tax cases u s tax_court opinions address many issues including whether the following employee expense reimbursement arrangements of reimburse operational expenses of requirements of sec_62 carroll v commissioner t c summ op date reeves v commissioner t c summ op date and walls v commissioner t c summ op date these opinions were issued under sec_7463 of the code which provides simplified procedures for small tax cases opinions in small tax cases are not precedent for any other case and cannot be appealed school_bus drivers satisfy the that in these cases the tax_court treated the school buses as if they were personal_use automobiles by analogy rather than as qualified nonpersonal use vehicles it then applied the special rules under sec_274 allowing for deemed substantiation of amounts rather than the rules under sec_62 requiring actual substantiation of amounts and held that the reimbursements were deemed substantiated and were paid under an accountable_plan the tax_court noted that although a school_bus is excepted from the definition of passenger_automobile by sec_280f of the code revenue procedures that provide rules for deemed substantiated amounts related to passenger automobiles do not direct the reader to sec_280f or otherwise define passenger_automobile i do not believe the tax_court opinions in these cases properly apply the law further as these are summary opinions issued under the small tax procedures of sec_7463 the opinions are not precedent for any other case other i would be happy to facilitate contact between any interested and our federal state and local_government fslg organization in order to answer any specific questions that the school districts might have on the establishment of accountable plans the mission of fslg includes providing our customers top quality service by helping them understand and comply with applicable tax laws and to protect the public interest by applying the tax law with integrity and fairness this letter will be available for public inspection after we delete identifying information including names and addresses under the freedom_of_information_act i hope this information will be helpful if you have any further questions please call me at or of my staff at sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of the division counsel associate chief_counsel tax exempt and government entities enclosure
